              Case 1:20-cr-00030-JPO Document 17 Filed 05/05/20 Page 1 of 1

                                                                    45   WEST 29TH STREET, SUITE 303
                                                                          NEW YORK, NEW YORK 10001
                                                                                      CHAUDHRY LAW.COM
                                       PLLC


                                              Granted. Sentencing is hereby adjourned to July 28,
                                            2020, at 11:00 am.
                                              So ordered.
                                              May 5, 2020
                                              May 1, 2020


VIAECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007


Re:    United States v. Jorge Padilla, 02 CR 00030 (JPO)


Your Honor:

       This firm has been engaged to represent Jorge Padilla in the above-referenced matter. Last
month, the Court adjourned Mr. Padilla's sentencing to June 5, 2020, upon request of his prior counsel.
That was the first request for an adjournment of sentencing here.

        We respectfully request an additional adjournment of Mr. Padilla's sentencing to the end of July,
specifically July 28, 29, or 30th• The reason for this second request for adjournment is the
unprecedented COVID-19 pandemic. As of this writing, most federal courthouses are closed for routine,
non-emergency appearances. This week, the District of Connecticut issued an order extending its closure
to June 15th, and we anticipate that this District will soon follow suit in extending its current COVID
protocol.

      To ensure that the Court is able to hold Mr. Padilla's sentencing in person, we ask for this
adjournment. The Government does not object to this request.



                                            Very truly yours,



                                            Priya Chaudhry




PRIYA CHAUDHRY                        PRIYA@CHAUDHRYLAW.COM                                 212.785.5551
